                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Felipe Perez Perez,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:16-cv-00748-RJC-DSC
                                      )
                  vs.                 )
                                      )
           Leon Rodriguez,            )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 29, 2020 Order.

                                               April 29, 2020




      Case 3:16-cv-00748-RJC-DSC Document 33 Filed 04/29/20 Page 1 of 1
